Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 July 13, 2016

The Court of Appeals hereby passes the following order:

A16A1964. RABIRAH THOMAS v. THE STATE.

      Rabirah Thomas pled guilty to reckless conduct, and the trial court sentenced
her on December 3, 2015. On January 6, 2016, Thomas filed a notice of appeal. We,
however, lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of the appealable
order. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. See Rowland v. State,
264 Ga. 872 (1) (452 SE2d 756) (1995). Because Thomas filed her notice of appeal
34 days after entry of the sentencing order, her appeal is untimely. Accordingly, we
lack jurisdiction to consider this appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           07/13/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.